—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about June 30, 1998, which, in an action for medical malpractice, granted plaintiff’s motion to vacate her default in appearing for a compliance conference, and to amend the complaint so as to allege a cause of action for wrongful death, unanimously affirmed, without costs.
The merit of plaintiffs causes of action was amply demonstrated by the sworn affidavit of a physician clearly qualified to opine on the standards of care that defendants should have provided to the decedent, which affidavit clearly explained how defendants’ departures from those standards contributed to the decedent’s death. We have considered defendants’ other arguments and find them to be without merit. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.